Hall, Judge.
This court in its previous opinion deplored the confusion, if not conflict, in judicial precedents deciding whether a contract in dispute was one of suretyship or guaranty. National Acceptance Co. v. Fulton Nat. Bank, 113 Ga. App. 517, 518 (148 SE2d 907). We relied upon the language of the Supreme Court in Greenwold Grift Co. v. Durham, 191 Ga. 586 (13 SE2d 346), wherein it stated: “An undertaking by which one induces the subsequent furnishing of goods to a third person . . . has been recognized as an independent contract of guaranty and not of suretyship. . . .” The Supreme Court now holds that in order to create a contract of guaranty there must be a “new, separate and independent consideration” flowing directly to the promisor.
Our judgment in this case having been reversed by the Supreme Court in Wolkin v. National Acceptance Co., 222 Ga. 487 (150 SE2d 831), we hereby vacate our judgment and enter another affirming the judgment of the trial court for the reasons stated by the Supreme Court in its opinion.

Judgment affirmed.


Nichols, P. J., and Deen, J., concur.